Citation Nr: 1646221	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  05-29 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left hip disability. 

2.  Entitlement to service connection for a leg disability other than peripheral neuropathy, pes planus and restless leg syndrome. 

3.  Entitlement to service connection for erectile dysfunction (ED), including as secondary to posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served in the U.S. Army from August 1970 to February 1972, including in combat in the Republic of Vietnam.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of April 2005, January 2006, September 2011, November 2013 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In March 2008, the Board, in part, affirmed the RO's April 2005 and January 2006 rating decisions denying service connection for back and right and left leg disorders.  The Veteran appealed the Board's March 2008 decision to the U.S. Court of Appeals for Veterans Claims (Court) and, in an April 2011 Memorandum Decision, the Court vacated and remanded these claims to the Board for readjudication consistent with its decision.  

In November 2010, the Board remanded the claims for service connection for back and right and left leg disorders, the latter including as secondary to the claimed back disability, to the RO for additional action.  Thereafter, the Veteran perfected appeals of the RO's September 2013 and December 2015 denials of service connection for right and left hip disorders and ED, the latter including as secondary to service-connected PTSD.  

In November 2014, the Board denied the Veteran service connection for back and right hip disorders, consolidated and recharacterized the leg claims as shown on the first page of this decision, and remanded that claim as well as the claims for service connection for a left hip disorder and ED, including as secondary to service-connected PTSD, to the RO for additional action.  

The Veteran appealed the Board's November 2014 denials to the Court and, in an April 2016 Memorandum Decision, the Court affirmed the Board's decision.  

During the course of this appeal, the Veteran also initiated an appeal of the RO's May 2011 rating decision denying the reopening of a claim for service connection for flat feet.  After the RO issued a statement of the case in response, however, the representative submitted a statement indicating the Veteran no longer wished to pursue the appeal on plantar fasciitis, another foot condition, and the Veteran did not perfect his appeal by submitting any document that could be construed as a substantive appeal on the flat foot claim.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.  

The claims of entitlement to service connection for ED, including as secondary to PTSD, and entitlement to service connection for hearing loss are addressed in the REMAND portion of this decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left hip disability is not related to the Veteran's service. 

2.  Osteoarthritis of the left hip did not manifest to a compensable degree within a year of the Veteran's discharge from service.

3.  A leg disability other than peripheral neuropathy, pes planus and restless leg syndrome did not initially manifest in service and is not otherwise related to the Veteran's service. 


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

2.  A leg disability other than peripheral neuropathy, pes planus and restless leg syndrome was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

In support of his leg disability claim, the Veteran initially asserted that VA failed to satisfy both its duty to notify by providing untimely and inadequate notice and its duty to assist by discounting favorable evidence and relying on its own inadequate medical examinations.  In its April 2011 Memorandum Decision, the Court agreed, but only in part.  Based on the Veteran's failure to allege that he was prejudiced by any notice error, it found that VA fulfilled its duty to provide the necessary notice in this case.  Based on evidence satisfying the current disability and in-service incurrence elements of a claim for service connection and a medical opinion suggesting a possible nexus between a current leg disability and the Veteran's service, it vacated and remanded the claim to the Board for the purpose of affording the Veteran a VA examination.  

VA subsequently afforded the Veteran VA examinations of his legs and left hip, during which examiners addressed the etiology of the disorders at issue in this decision.  Since then, the Veteran has not asserted, and the Board does not find, that any examination was inadequate.  

Moreover, with regard to his left hip claim, the Veteran has not alleged prejudice as a result of any notice error.  In 2013, the Veteran's representative argued that there were outstanding records that needed to be secured in support of this claim, some of which VA obtained.  In November 2014, the Board remanded this claim to the RO, in part, for the purpose of obtaining private treatment records the Veteran had identified.  Thereafter, the RO requested the Veteran's written authorization to do so, but he did not respond.  No further notification or assistance is thus necessary.  

Analysis

The Veteran seeks grants of service connection for a left hip disability and a leg disability other than peripheral neuropathy, pes planus and restless leg syndrome, all of which the Board previously denied, on a direct basis, as related to his active service.  See 38 U.S.C.A. § 1110 (service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service).  

Generally, to prevail in a claim for service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (layperson not competent to offer opinion regarding medical question when question may not be resolved through lay observation). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

Service connection may be presumed for certain chronic diseases, to include arthritis, if they became disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

Here, the preponderance of the evidence is against each claim, whether considered on a direct or presumptive basis.  

In his initial application for VA compensation received in August 2004, the Veteran indicated that his right leg disability began in, and has continued to affect him since, 2001.  According to written statements he and his representative submitted in June, August and October 2005, August 2006, February and December 2011 and July 2013, the Veteran has had pain radiating down the sides of his legs since service, which has worsened since discharge.  Allegedly, in service, he sustained nerve damage from running during training, standing long periods of time, and walking up and down hills for hours, all while carrying 75 to 100 pounds of equipment on his back with the disadvantage of flat feet not supported by arch supports or special boots.  

He describes other symptoms in his legs as a "creepy crawly feeling", an "unusual burning sensation", and a "pulling or grabbing sensation".  He refers to the RO's finding that a steroid injection in his back caused his leg problems to improve as evidence that he has a leg disability.  Of record are photographs the Veteran submitted to substantiate the heavy loads he carried while in combat.  

According to written statements submitted in December 2011, June 2012 and April and July 2013, although the Veteran does not recall specifically injuring his hip during service, he believes the rigors of such service, including those described above in addition to conducting missions on steep mountainous terrain, walking through mud, and being dropped on fields from helicopters, necessitating four to five foot jumps while wearing heavy equipment, considered in conjunction with the effect of his flat feet, caused him to develop a left hip disability.

He requests that the Board accord his lay statements and the written opinions of Jeffrey C. Brittan, M.D., greater weight in support of these claims, not discount favorable evidence of record, and provide him the benefit of the doubt in the resolution of his claims.  

Private treatment records dated since 2013, reports of x-rays conducted in March and May 2013, and August 2015 and April 2016 VA examiners' opinions establish the current disability element of the claim for service connection for a left hip disability.  They confirm that the Veteran currently has such a disability, variously diagnosed, including as left hip pain, status post replacement, possible osteoarthritis, degenerative changes of the left hip, and cam type femoroacetabular impingement, also known as hip impingement syndrome, affecting, in part, the left hip.  

VA and private treatment records dated since 2003, letters from Dr. Brittan dated since April 2005, a report of VA examination conducted in December 2010, and an August 2015 VA examiner's opinion establish the current disability element of the claim for service connection for a leg disability other than peripheral neuropathy, pes planus and restless leg syndrome.  They confirm that the Veteran has leg disabilities variously diagnosed over the years, including as sciatica affecting the right lower extremity, radiculopathy involving the left lower extremity and likely the right lower extremity, and periodic limb movement disorder.

Although service treatment records include no mention of the Veteran's left hip or legs, his statements, considered competent, establish the in-service incurrence element of these claims.  They indicate that during service, he experienced 
lay-observable left hip and leg pain and engaged in physically-demanding activities capable of causing such pain.  The Veteran having engaged in combat as a light weapons infantryman, for which he was awarded the Combat Infantryman's Badge, the pain he reports as having occurred in service would be consistent with the circumstances of such service.  38 U.S.C.A. § 1154(b).

There is both favorable and unfavorable evidence of record regarding the nexus element of these claims, but the Board finds the latter more probative.  In letters dated from April 2005 to March 2011, Dr. Brittan explained that he was seeing the Veteran for back and right hip pain radiating down the leg, pain that dates back to the Veteran's time in the military, when he served in the infantry.  According to Dr. Brittan, the Veteran had pes planus when he entered service, a finding the service treatment records confirm, a condition he believes led to the premature degeneration of the Veteran's back and the hip or, in conjunction with infantry work, precipitated or aggravated his back problems.  Based on a review of the service treatment records, the assumed rigors of the Veteran's combat service, and an apparent reported medical history of continuous, radiating back and hip pain since service, he found the Veteran's back and right hip conditions most likely related to his infantry service.  

Dr. Brittan never specifically mentioned the Veteran's left hip, nor did he specifically relate any leg disability to the Veteran's service.  Even assuming he had, his opinions would not be probative as he based them on a reported medical history that lacks credibility and, thus, an inaccurate factual premise.  

The medical histories the Veteran reported in service and during the course of this appeal for treatment purposes are inconsistent with the medical history he appears to have reported to Dr. Brittan.  He was discharged from service in 1972, after denying any relevant medical problems on separation examination.  According to post-service medical records, he first sought treatment for left hip or leg complaints in 2003, over three decades after discharge.  In his initial application for VA compensation, he indicated that his right leg disability initially manifested in 2001.  During his initial private treatment visits in the early 2000s, he reported that he had been having radiating back and leg pain for several or three or four years.  By the end of that decade, he began reporting worsening pain, affecting not only his back and right hip/lower extremity, but also his left hip and both legs.  During a VA examination conducted in December 2010, he reported a history of right lower extremity pains for 10 to 15 years.    

During early treatment visits, doctors consistently associated the Veteran's leg disabilities, including the sciatica affecting his right lower extremity and the radiculopathy involving both lower extremities, with his nonservice-connected back disability, not with his service, including the rigors of combat and/or his flat feet.  They associated his periodic limb movement disorder with his nonservice-connected sleep disorder, again not with his service, including the rigors of combat and/or his flat feet.  

VA examiners later ruled out a relationship between the Veteran's left hip and leg disabilities and his service.  In December 2010, one such examiner concluded the Veteran's back and leg pain and numbness were more likely due to the natural progression of disease, age and civilian occupation issues (worked as a railroad carman and foreman since 1977), and less likely due to service.  The examiner based this conclusion on the following findings: (1) Service treatment records included no relevant complaints; (2) The Veteran denied any specific injuries during service; (3) The earliest onset of back complaints occurred in approximately 2005, when he was seen for multi-level degenerative disk disease; (4) Disease of this degree indicates that it was present for some time prior to 2005; (5) It is medically impossible to determine how long the disease was present and what caused its development; (6) The Veteran worked with the railroad since 1977, including as a carman for 11 years and then as a foreman, including at the time of the examination; (7) There is a 30+ year period of no relevant medical evidence; 
(8) The Veteran had a fair amount of back change on magnetic resonance imaging in 2005; (9) The natural progression of this back disease as well as the Veteran's occupational duties would contribute to degenerative change; and (10) Had he had such issues many years prior to 2005, they would have caused him discomfort of such degree, he would have sought medical treatment.  

In May 2012, the same VA examiner reviewed the record, including Dr. Brittan's letters, to determine whether bilateral hip and leg disabilities resulted from the Veteran's active service.  The examiner noted that he did not see a hip diagnosis of record, but in any event, given the absence of in-service hip and leg complaints and of documentation of hip and leg treatment for many years, and the fact that the Veteran worked for the railroad during those years, it was less likely than not that any such disability was related to the Veteran's service, including his carrying of heavy gear and participation in combat missions.  

In January 2013, another VA examiner, an orthopedic surgeon, came to the same conclusion with regard to the Veteran's right hip after reviewing newly submitted private treatment records, including from a chiropractor.  Although he did not address the Veteran's left hip, his commentary provides guidance in this case.

He found the Veteran's back and hip arthritis more likely due to his post-service career (physically demanding job with the railroad) and the normal process of aging.  He disagreed with Dr. Brittan's opinion, explaining that pes planus can lead to tibial tendon insufficiency and ultimately to fairly significant midfoot and hind foot arthritis over a number of years, but is not directly related to arthritis.  He indicated that any alteration in gait pattern caused by pes planus would directly impact the feet and possibly the knees as the next joint "upstream", but it is unlikely that pes planus, even if it progressed to an operative problem, would be destructive on a hip joint.  He noted that he would be more apt to blame the Veteran's service for the hip problems if the Veteran had engaged in the same rigorous combat activities regularly for 20 or 30 years.  

In August 2015, the initial VA examiner reviewed the record to determine whether the Veteran's left hip pain, first noted in 2013 treatment records, was related to his military service.  The examiner listed some of the Veteran's in-service duties, acknowledged the Veteran's report of left hip pain manifesting 40+ years after service, also acknowledged x-rays showing no significant arthritic change, and concluded that the reduced motion due to the pain resulted from muscle and tendon issues related to age and senescence.   

In August 2016, the same examiner commented on whether the Veteran's left hip disability developed secondary to his pes planus.  The examiner referred to the multiple opinions of record, including that of the orthopedic surgeon, and ruled out such a relationship, including based on aggravation.  To support his opinion, he deferred to the surgeon's rationale. 

The Veteran's assertions thus represent the only remaining evidence of record relating his left hip and leg disabilities to his service.  The Veteran is competent to report when, during and after service, he experienced pain as this type of experience is capable of lay observation.  Unfortunately, however, he does not possess a recognized degree of medical knowledge to attribute this pain to a particular disability.  Jandreau, 492 F.3d at 1377. 

In the absence of competent and credible evidence linking the Veteran's left hip and leg disabilities to his active service or establishing that left hip arthritis manifested to a compensable degree within a year of service, the Board concludes that a left hip disability, including osteoarthritis, was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  The Board further concludes that a leg disability other than peripheral neuropathy, pes planus and restless leg syndrome was not incurred in or aggravated by active service.  As the evidence in each of these cases is not in relative equipoise, the benefit-of-the-doubt rule under 38 U.S.C.A. § 5107 is not applicable.   



ORDER

Service connection for a left hip disability is denied. 

Service connection for a leg disability other than peripheral neuropathy, pes planus and restless leg syndrome is denied. 


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claim of entitlement to service connection for ED, including as secondary to PTSD, but additional action is needed before the Board proceeds.

During the course of this appeal, the RO assisted the Veteran by affording him a VA reproductive system examination and obtaining a medical opinion in support of this claim.  However, the report of the examination and the opinion are inadequate to decide this claim.  The Veteran alleges that he developed ED secondary to his service-connected PTSD.  In November 2013, one VA examiner ruled out such a relationship, in part, on the basis that he found no literature proving that PTSD caused ED.  The Veteran then submitted such literature and, in August 2015, another examiner indicated that ED was multi-factorial and could be caused by a number of conditions from which the Veteran suffers, including hypertension, hyperlipidemia, obesity and depression.  When asked whether the ED in this case was related to one of these conditions, she confusingly wrote that the Veteran's ED was related to ED.  It does not appear she reviewed the articles.

In addition, in a rating decision dated December 2015, the RO denied the Veteran service connection for hearing loss.  Thereafter, following the RO's transfer of the case to the Board, VA associated with the electronic files a written statement disagreeing with the December 2015 rating decision.  No statement of the case has yet been issued in response, which is mandated under Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this claim is REMANDED for the following action:

1.  Return this case to the VA examiner who evaluated the Veteran's ED in August 2015 for an addendum opinion.  Request the examiner to:

a.  Read each article the Veteran submitted in January 2014, in support of this claim, and discuss whether and why you agree with or refute the information found in those articles.  

b.  Offer an opinion as to whether, in the Veteran's case, ED is proximately due to, the result of, or aggravated by, his PTSD, or any symptom thereof, including, if appropriate, depression. 

c.  If not, explain why the ED is more likely than not related to one of the other factors noted in your prior opinion.  

d.  Provide rationale with references to the record.   

2.  Ensure the opinion complies with the instructions noted above and, if it does not, return it to the examiner for correction.

3.  Provide the Veteran and his representative a statement of the case addressing the issue of entitlement to service connection for hearing loss.  Notify them that the Board will not decide this claim unless it is properly perfected for appellate review. 

4.  Readjudicate.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (requiring all claims remanded by the Board or United States Court of Appeals for Veterans Claims be handled in an expeditious manner).  


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


